301 N.Y. 774 (1950)
Renee F. Mazer, Appellant and Respondent,
v.
Donald J. Mazer, Respondent and Appellant.
Court of Appeals of the State of New York.
Argued October 18, 1950.
Decided November 22, 1950
John F. Keating and John M. Whelan for appellant and respondent.
Francis Finkelhor for respondent and appellant.
Charles J. Kemins, in person, as substitute receiver in sequestration.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Judgment, insofar as appealed from by plaintiff, modified so as to provide for payment of interest on the unpaid installments of temporary alimony and counsel fees from the due date of each such installment to the date of payment and, as so modified, affirmed, with costs to plaintiff.
On defendant's appeal from the order of the Appellate Division, entered May 23, 1950, reversing the order of Special Term: Order affirmed. First question certified answered in the negative. Second question certified not answered. Third and fourth questions certified answered in the affirmative.
On plaintiff's appeal from the order of the Appellate Division of June 14, 1950, denying her motion to resettle the court's order entered May 23, 1950: Order reversed. Question certified answered in the negative. No opinion.